09/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0267


                                       DA 21-0267
                                    _________________

 JUSTIN CHARLES HERNANDEZ,

              Petitioner and Appellant,

       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       On July 27, 2021, this Court returned Appellant’s opening brief for failure to comply
with M. R. App. P. 10(2), 11(6)(b), and 12(1) and ordered Appellant to correct the brief
and file it no later than 30 days from the date of the Order. Appellant has not filed a
corrected brief in accordance with this Court’s Order.
       THEREFORE,
       IT IS ORDERED that Petitioner shall prepare, file, and serve the opening brief on
appeal no later than September 21, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Justin Charles
Hernandez personally and to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   September 2 2021